Citation Nr: 0311230	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  01-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
dependent edema of the left foot, with a history of swelling 
and numbness. 

2.  Entitlement to an increased (compensable) evaluation for 
dependent edema of the right foot, with a history of swelling 
and numbness. 



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was previously before the Board in December 2002, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


REMAND

In a VA Form 9 (Substantive Appeal) received in January 2001, 
the veteran indicated that he wanted a hearing before a 
member of the Board at the RO (i.e., a Travel Board hearing).  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  

In correspondence of September 2002, the veteran was informed 
that his hearing before a traveling member of the Board had 
been scheduled for Wednesday, October 23, 2002.  However, in 
correspondence postmarked October 15, 2002, the veteran 
requested that his October 23, 2002 Travel Board hearing be 
rescheduled, inasmuch as he had not yet had sufficient 
opportunity to prepare his evidence for appeal.  The veteran 
subsequently failed to report for his Travel Board hearing 
scheduled on October 23, 2002.  

In December 2002, the veteran's case was remanded to the RO 
in order that his request for a rescheduled Travel Board 
hearing might be accommodated.  In correspondence of March 
2003, the veteran was informed that his "rescheduled" Travel 
Board hearing had been scheduled for April 15, 2003.  
However, in correspondence mailed by the veteran on March 29, 
2003, received at VA on April 8, 2003, the veteran requested 
that his case once again be "put off" until the following 
visit of the traveling board, for the reason that he had not 
had sufficient opportunity to collect data supporting his 
claim/appeal.  Because it request was made over 2 weeks prior 
to the scheduled Travel Board hearing, the requirements of 
38 C.F.R. § 20.704 are not applicable.  The case must 
therefore once again be remanded to the RO for the scheduling 
of a Travel Board hearing.  

The Board further notes that, based upon a review of the 
veteran's file, he last underwent a VA cardiovascular 
examination for compensation purposes in February 2000, more 
than three years ago.  Moreover, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA has promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that, despite the fact that this file was in 
the RO's possession until April 2003, the RO did not provide 
the veteran and his representative with either notice of the 
VCAA, or adequate notice of the information and evidence 
needed to substantiate his claims for increased ratings, and 
that this lack of notice constitutes a violation of his due 
process rights.  Under such circumstances, this case must be 
remanded to the RO in order that the veteran and his 
representative might be provided with such notice.

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide the names and addresses 
of any health care providers who have 
treated him for edema of the feet since 
February 2000, the date of the veteran's 
most recent VA cardiovascular examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  If records cannot be obtained, 
this should be documented in the claims 
folder.

2.  The veteran should then be afforded 
an additional VA 
cardiovascular/peripheral vascular 
examination in order to more accurately 
determine the current severity of his 
service-connected edema of the right and 
left foot.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the examiner should 
specifically comment as to which of the 
following best describes the veteran's 
symptomatology:  (1) asymptomatic, 
palpable or visible varicose veins; (2) 
intermittent edema of an extremity, or 
aching and fatigue in the leg following 
prolonged standing or walking, with 
symptoms relieved by elevation of the 
extremity or compression hosiery; (3) 
persistent edema which is incompletely 
relieved by elevation of the extremity, 
with or without beginning stasis 
pigmentation or eczema; (4) persistent 
edema and stasis pigmentation or eczema, 
with or without intermittent ulceration; 
(5) persistent edema or subcutaneous 
induration, stasis pigmentation, or 
eczema, and persistent ulceration; or (6) 
massive, board-like edema, with constant 
pain at rest.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), is 
completed.  If not, corrective action 
should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of increased 
evaluations for the veteran's service-
connected dependent edema of the right 
and left foot.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

5.  Finally, the RO should schedule the 
veteran for a Travel Board hearing, and 
so inform the veteran in a timely manner.  
A transcript of the hearing should be 
included in the veteran's claims folder.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



